WIGGINTON, Judge
(dissenting).
The evidence in the record before us establishes that petitioner parents of the minor child have completely rehabilitated themselves and earned the right to have custody of their son restored to them. There is no evidence to indicate that the parents will be unable to give as good care and attention to the child as is being given by the so-called “temporary custodians.” The best interest of the child will be served by returning him to the home of his parents where he can again enjoy a natural association with his brothers and sisters. The order appealed constitutes a rank and gross abuse of discretion which should not be allowed to stand uncorrected.